PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                                  ______

                                    No. 12-2524
                                      ______

                         UNITED STATES OF AMERICA

                                          v.

                                CRAIG ALAN FINLEY,

                                      Appellant
                                       ______

                   On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                             (D.C. No. 1-11-cr-00004-001)
                   District Judge: Honorable Maurice B. Cohill, Jr.
                                        ______

                              Argued May 14, 2013
             Before: SMITH, FISHER and CHAGARES, Circuit Judges.
                                    ______

                         ORDER AMENDING OPINION

       IT IS HEREBY ORDERED that the opinion in the above case, filed August 12,
2013, be amended as follows:

     Page 21, footnote 2, line 4: “www.thefreedictonary.com” should be
“www.thefreedictionary.com.”

                                       By the Court,

                                       /s/ D. Michael Fisher
                                       Circuit Judge
Dated: August 13, 2013
Tnh/cc: All Counsel of Record